     8:19-cv-00304-JFB-CRZ Doc # 1 Filed: 07/11/19 Page 1 of 13 - Page ID # 1




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA


 UNITED STATES OF AMEHCA,
                         Plaintif鳥                               Civil No.8:19CV304

         VS.
                                                     COMPLAINT FOR FORFEITURE二              Ⅳ RⅣ
 $41,940.001N U卜 IITED STATES
 CUttNCY,
                         Defendant.




        The United States of America, for its cause of action against the defendant property,

pursuant to Rule G(2) of the Supplemental Rules for Admiralty and Maritime Claims and Asset

Forfeiture Actions, states and alleges as follows:

                                       Nature of the Action

        1.   This is an action to forfeit property to the United States for violations of 21 U.S.C.

§881.

                                      The Defendant In Rem

        2.   Law enforcement seized $41,940.00 U.S. currency from Matthew Petersen and Andrew

Asgeirsson on February 22,2019, during a traffic stop on Interstate 80 near mile marker 391, in

Lancaster County, Nebraska.

        3.   The U.S. Customs and Border Protection (CBP) currently has custody of the defendant

property in Minneapolis, Minnesota.
     8:19-cv-00304-JFB-CRZ Doc # 1 Filed: 07/11/19 Page 2 of 13 - Page ID # 2




                                        Jurisdiction and Venue

        4.     This Court has subject matter jurisdiction over an action commenced by the United

States pursuant to 28 U.S.C. $ 1345, and over an action         for forfeiture pursuant tor   28 U.S.C.


$ 1355(a). This Court also has jurisdiction over this particular action pursuant to 21 U.S.C. $ 881.

        5.     This Court has in rem jurisdiction over the defendant property pursuant to 28 U.S.C.

$ 1355(bX1)(A) because acts or omissions giving rise to the forfeiture occurred in this district.

        6.     Venue is proper in this district pursuant to 28 U.S.C. $ 1355(b)(1XA) because acts or

omissions giving rise to the forfeiture occurred in this district.

                                        Basis for the Forfeiture

        7.     The defendant property is subject to forfeiture pursuant to 2l U.S.C. $ 881(a)(6)

because   it   constitutes 1) money, negotiable instruments, securities and other things of value

fumished or intended to be furnished in exchange for a controlled substance in violation of the

Controlled Substances Act,2) proceeds traceable to such an exchange, or 3) money, negotiable

instruments and securities used and intended to be used to facilitate a violation of the Controlled

Substances Act.

                                        The Stop, Search and Seizure

       8.      On February 22, 2019, Lancaster County Sheriff s Deputy Jason Henkel saw a red

Hlundai with New Jersey license plates traveling westbound on Interstate 80 and following

another vehicle too closely.

       9.      Deputy Henkel timed the distance between the vehicles and discovered that the

Hyundai was following at a distance of .96 seconds.

        10.    Following another vehicle at .96 seconds is not reasonable or prudent.
       8:19-cv-00304-JFB-CRZ Doc # 1 Filed: 07/11/19 Page 3 of 13 - Page ID # 3




         1   1.   Deputy Henkel saw that as the Hyundai continued westbound, its speed increased and

appeared to be traveling over the posted speed      limit of 75 mph.

         12. Deputy Henkel used radar to detect that the vehicle was traveling 86 mph.

         13. Deputy Henkel conducted a       traffic stop of the vehicle near mile marker 391, outside

of Lincoln, Nebraska.

         14. Deputy Henkel approached the vehicle and spoke to the driver, Matthew Peterson,

and the passenger, Andrew Asgeirsson.

         15. As he began talking to Peterson and Asgeirsson, Deputy Henkel noted a moderate

odor of marijuana coming from within the Hyundai.

         16. Deputy Henkel told Petersen that the reason he stopped him was for speeding and

following too closely, and explained that he would issue him       a   waming.

         17. Deputy Henkel requested the      driver's driver license and saw that it was a New York

driver license.

         18. Deputy Henkel also requested the rental agreement for the Hyundai.

         19. Deputy Henkel noticed that both the driver and passenger we displaying nervous

behaviors, including trembling hands. The driver had labored breathing and Deputy Henkel

could see a carotid pulse in the side of the driver's neck and his heart beat in his chest. The

passenger had trembling hands, a visible pulse on the side of his neck and labored breathing.

        20. Deputy Henkel asked Peterson accompany him back to his patrol car for him to write

the warning. Peterson agreed and was seated in the passenger seat of Deputy Henkel's patrol

car.




                                                     3
     8:19-cv-00304-JFB-CRZ Doc # 1 Filed: 07/11/19 Page 4 of 13 - Page ID # 4




          2l.Inthe patrol    car, Deputy Henkel talked with Peterson about his travel plans and asked

Peterson where they were          going. Peterson said they were going to Oregon, explaining that the

passenger, Asgeirsson, lived in Oregon.

          22.Peterson also said that Asgeirsson was looking to buy property in southern Oregon,         of

over 100 acres, near Medford.

       23. Peterson claimed he was accompanying Asgeirsson to look at machinery that was

included in the land purchase agreement.

       24. Petersen said that Asgeirsson had flown from Oregon to New York the day before.

       25. Petersen said he planned to fly back to New York and that Asgeirsson would stay in

Oregon.

       26.Deptfiy Henkel commented that it was a long flight and a long drive back and

Peterson agreed.

       27.Deputy Henkel asked Peterson what he does for a living and Peterson said he was an

electrician, one year away from a license.

       28. Deputy Henkel asked Peterson if they were going to drive straight through and

Peterson said,   "we'll   see."

       29.The rental car agreement showed that Petersen and Asgeirsson had picked up the car

the day before (February 2l) in New York and that they were due to return it in Oregon on the

day of the traffic stop (February 22).

       30. Petersen claimed that he was excited to see America during the drive, but admitted
 .
that they had not made any stops to see any tourist attractions, although they might stop in San

Francisco.
     8:19-cv-00304-JFB-CRZ Doc # 1 Filed: 07/11/19 Page 5 of 13 - Page ID # 5




        31. Deputy Henkel noticed that as Peterson talked about his travel plans, his level   of

nervousness began to increase even more, including trembling hands, a visible pulse in his neck

and chest, and labored breathing.

        32. Meanwhile, Sergeant Jason Mayo arrived and approached the passenger side of the

vehicle, where he noticed that Asgeirsson was using his cell phone and continued to type on the

phone as Sergeant Mayo knocked on the window and briefly spoke with Asgeirsson.

        33. Sergeant Mayo saw that Asgeirsson was very nervous based on his answers, facial

expressions, and shaky hand movements.

        34. Sergeant Mayo asked Asgeirsson for the vehicle registration. Asgeirsson hesitated,

then opened the glove box to retrieve it, allowing Mayo to see inside the Hyundai and see a clear,

vacuum-sealed bag, a bottle of liquid that appeared to be cough syrup, and an off-white

cylindrical tube consistent with the type that holds marijuana blunts distributed from

dispensaries.

       35. In Deputy Henkel's patrol        car, Deputy Henkel began to discuss Peterson's work as

an electrician. Deputy Henkel explained that his father was an electrician, and that Henkel

himself did some electrical work after high school.

       36. Peterson said he had been working as an electrician for 10 years, but said he was still

one year away from getting his license.

       37. Henkel questioned Peterson about such a long time as an apprentice because usually

it takes four to five years to become   a   journeyman. Peterson explained he had been working on

and off with school.




                                                     5
     8:19-cv-00304-JFB-CRZ Doc # 1 Filed: 07/11/19 Page 6 of 13 - Page ID # 6




       38. Based on his training and experience, Deputy Henkel believed that both Petersen and

Asgeirsson were involved in criminal activity, specifically the transportation of drug money.

       39. Deputy Henkel asked Peterson about any personal use marijuana in the vehicle, and

Peterson admitted there was some, but said he had not smoked any that day.

       40. Deputy Henkel asked Peterson if there were any other illegal narcotics in the vehicle

and Peterson denied possession   ofany other illegal narcotics.

       41. Deputy Henkel then asked Peterson if there were any large amounts of U.S. currency

in the vehicle. Peterson at first said no, but then asked "U.S. currency?" paused, and then

admitted that the passenger may have some currency in the center console, but denied it was

more than $25,000.

       42.Deputy Henkel asked Peterson permission to search the vehicle.

       43. Peterson responded,   "I'd rather you not sir."

       44. Deputy Henkel explained to Peterson that he had probable cause to search the vehicle

and asked what the passenger (Asgeirsson) did for a living.

        45. Peterson paused, scratched his head and said,    "I'm not sure to be honest with you."

       46. Deputy Henkel asked Peterson how long he had known him and Peterson said he had

known him for a long time, and that he thought he was, "essentially investing in land."

       47.Deputy Henkel told Peterson that he believed that Peterson and the passenger had

large amounts of currency and personal use marijuana was in the vehicle, and explained the

multitude of reasons that cause him to have this belief.

       48. Peterson commented,    "I   understand that deduction . . . I'm actually deducing that

myself."
    8:19-cv-00304-JFB-CRZ Doc # 1 Filed: 07/11/19 Page 7 of 13 - Page ID # 7




           49. Deputy Henkel exited the patrol car, retumed to the rented Hyundai, approached

Asgeirsson, and asked him to step outside of the rental vehicle.

           50. Deputy Henkel informed Asgeirsson that the officers were going to search the

vehicle.

           51. Asgeirsson admitted to having approximately $40,000 of U.S. currency in the trunk.

           52. Asgeirsson provided Deputy Henkel with a key to a locked Pelican case in the trunk.

           53. Deputy Henkel escorted Asgeirsson back to Officer John Hudec's patrol car and then

retrieved Petersen from Henkel's patrol car.

           54. Petersen said he had approximately $1,000 on his person.

           55. Henkel then escorted Petersen to the backseat of Officer Hudec's patrol car.

           56. Sergeant Mayo began the probable cause search by opening and looking in the front

passenger door where he found a piece of vacuum sealed bag on the front floorboard, along          with

THC cough syrup, and a THC vape cartridge.

       57. As Sergeant Mayo continued to search the front occupant area of the vehicle, Deputy

Henkel searched the trunk and found a locked Pelican briefcase.

       58. The keys that Asgeirsson gave to Deputy Henkel opened the lock revealing a large

amount of U.S. cumency in the case. The currency was bundled in rubber bands, folded in half,

marked with attached sticky notes, and concealed in a plastic bag. Exhibit 1, Pictures        of

currency, attached hereto. It was bundled in a manner that Deputy Henkel saw in the past for

proceeds of narcotics distribution. tn addition, the denominations were consistent with that       of

narcotic sales. The bundling and denominations were not consistent with cash from a bank




                                                   7
    8:19-cv-00304-JFB-CRZ Doc # 1 Filed: 07/11/19 Page 8 of 13 - Page ID # 8




withdrawal. Moreover, the currency had the odor of marijuana, leading Deputy Henkel to

conclude that the currency was proceeds from the sale of marijuana.

        59. Deputy Henkel field tested the currency with a Mistral Drug Detection test that

indicated positive for cannabis.

        60. The search of the main area of the Hyundai revealed a dispensary container holding

2.2 grams of marijuana, THC cannabis Syrup, two THC vape cartridges, a clear bag with

marijuana residue and odor, and an empty marijuana dispensary tube, bundles of U.S. curency

giving off the odor of marijuana in the center console.

       61. In the back seat of the Hyundai, Sergeant Mayo located trimming scissors, a cut top

from a vacuum sealed bag, paperwork showing property in Ashland, Oregon, and notes showing

marijuana grow site preparation and the amount of marijuana that could be grown on site.

Exhibit 2, Handwritten Notes, attached hereto.

       62. Offrcers seized Petersen's iPhone 5 with a cracked screen and Asgeirsson's iPhone 6.

       63. Officer Hudec returned to his patrol car and advised both Peterson and Asgeirsson    of

their Miranda rights.

       64. Both Peterson and Asgeirsson agreed to waive their rights and to talk to the officers.

       65. Deputy Henkel and Officer Hudec questioned Asgeirsson in Officer Hudec's patrol

car. At various points, Asgeirsson claimed that he flew to New York to close his Wells Fargo

bank account, which he claimed he could not do at a Wells Fargo branch in Califomia or

Oregon; and that the cash was a tax-free gift that had been withdrawn from a bank and that he

intended to use the money to purchase property in Oregon.

       66. Asgeirsson later said that the cash was his "life savings" that he had for many years.
    8:19-cv-00304-JFB-CRZ Doc # 1 Filed: 07/11/19 Page 9 of 13 - Page ID # 9




        67. Officer Hudec told Asgeirsson that law enforcement has a curency counter that     will

photograph each bill and the serial number and would be able to go back and determine where

these bills were disseminated from and the year.

        68. Asgeirsson then changed his story again, claiming that he took some of the money out

of his "life savings" and replaced it with other bills.

        69. Petersen abandoned the currency on the day of the traffic stop, by signing a Notice     of

Abandonment and Assent to Forfeiture of Prohibited or Seized Merchandise.

        70. LCSO later obtained a search warrant for Petersen's iPhone 5 and a search warrant for

Asgeirsson's iPhone 6.

        71.   Afi analysis of Asgeirsson's iPhone 6 revealed numerous chats that pertained to the

sale and distribution of marijuana and THC products; text messages consistent with visiting a

marijuana grow, obtaining cash from a house, dispersing multiple pounds of marijuana and cash

to numerous people, and picking up items and selling marijuana and THC products; and, videos

of marijuana plants inside a residence, buds of marijuana, THC cartridges, and cannabinol syrup.

       72. LCSO concluded that the information on Asgeirsson's iPhone 6 indicates that

Asgeirsson is heavily involved in the manufacture, sale, and distribution of marijuana.

        73. On    April12,2019, CBP received    a template   claim form (available at

www.forfeiture.gov), from Nebraska attorney Jason Troia on behalf of Asgeir Asgeirsson, who

claimed that he is the father of Andrew Asgeirsson.




                                                   9
   8:19-cv-00304-JFB-CRZ Doc # 1 Filed: 07/11/19 Page 10 of 13 - Page ID # 10




                                          Claims for Relief
                                        First Claim for Relief

74.     The United States repeats and incorporates by reference paragraphs 1 through 73 above.

75.     Property is subject to forfeiture pursuant to 2l U.S.C. $ 881(a)(6), which provides for the

forfeiture of:

        A11 moneys, negotiable instruments, securities,    or other things of value fumished
        or intended to be furnished by any person in exchange for a controlled substance or
        listed chemical in violation of this subchapter, all proceeds traceable to such an
        exchange, and all moneys, negotiable instruments, and securities used or intended
        to be used to facilitate any violation of this subchapter.

76.     By the foregoing and other acts, the defendant property constitutes moneys, negotiable

instruments, securities or other things of value furnished or intended to be fumished by any

person in exchange for a controlled substance or listed chemical in violation of 21 U.S.C. $ 801,

et seq., and therefore, is forfeited to the United States pursuant to 21 U.S.C. $ 881(a)(6).

77.     By the foregoing and other acts, the defendant property constitutes proceeds traceable to

an exchange for a controlled substance or a listed chemical in violation of    2l   U.S.C. $ 801, er

seq., and therefore, is forfeited to the United States pursuant to 21 U.S.C. $ 881(aX6).

78.     By the foregoing and other acts, the defendant property constitutes securities used or

intended to be used to facilitate a violation of 21 U.S.C. $ 801 , et seq., and therefore, is forfeited

to the United States pursuant to 21 U.S.C. $ 881(aX6).




                                                   10
     8:19-cv-00304-JFB-CRZ Doc # 1 Filed: 07/11/19 Page 11 of 13 - Page ID # 11




                                  Second Claim for Relief

79.      The United States repeats and incorporates by reference paragraphs 1 through 73 above.

80.      Proceeds or property derived from any specifically enumerated offense, as well as any

"specified unla,*ful activity," (as defined in 18 U.S.C. $ 1956(c)(7)) are subject to civil forfeiture

pursuant to 18 U.S.C. $ 981(aXl)(C).

81   .   The definition of a specified unlawful activity incorporates the definitions contained in 18

U.S.C. $ 1961(lXD), thereby making it a specified unlawful activity to engage in "the felonious

manufacture, importation. receiving, concealment, buying, selling, or otherwise dealing in a

controlled substance or listed chemical. . . ."

82.      By the foregoing and other acts, the defendant property constitutes proceeds or property

derived from "the felonious manufacture, importation. receiving, concealment, buying, selling,

or otherwise dealing in a controlled substance or listed chemical. . . ." in violation of 18 U.S.C.   $


1961(1XD), and therefore, is forfeited to the United States pursuant to l8 U.S.C. $ 981(a)(l)(C).

         WHEREFORE the United States of America prays the defendant property be proceeded

against for forfeiture in accordance with the laws, regulations and rules of this Court; that due

notice be given to all interested parties to appear and show cause why forfeiture should not be

decreed; that the defendant property be condemned, as forfeited, to the United States of America

and disposed of according to law and regulations; that the costs of this action be assessed against

the defendant property; and for such other and further relief as this Court may deem just and

equitable.
8:19-cv-00304-JFB-CRZ Doc # 1 Filed: 07/11/19 Page 12 of 13 - Page ID # 12




                                         UNITED STATES OF AMERICA,
                                         Plaintiff


                                         JOSEPH P.KELLY




                                         Amy B.Blackbum(MO#48222)
                                         Assistant U.S.Attorney
                                         1620 1Dodgc Strcct,Suitc 1400
                                         0maha,NE 68102-1506
                                         Tel:(402)661‐ 3700
                                         Fax:(402)345-5724
                                         E¨   mail:allnv.blackbumの usdoi.gov




                                    12
8:19-cv-00304-JFB-CRZ Doc # 1 Filed: 07/11/19 Page 13 of 13 - Page ID # 13




                                        VERIFICATION

        I, Andrew Vincik hereby verifr and declare under penalty ofperjury that I am a Special
Agent Homeland Security Investigations (HSI) that I have read the foregoing Verified Complaint
lz Rem and know the contents thereof and that the factual matters contained in paragraphs 8
through 82 ofthe Verified Complaint are true to my own knowledge, except that those matters
herein stated to be alleged on information and beliefand as to those mauers I believe them to be
true.

         The sources ofmy knowledge and information and the grounds ofmy belief are the
offrcial files and records of the United States, information supplied to me by other law
enforcement ofiicers, as well as my investigation ofthis case, together with others, as a Special
Agent with Homeland Security Investigations (HSI).

        I hereby verifr and declare under penalty ofperjury that the foregoing is true and correct.

Dated July 10, 2019


                                                     Special Agent
                                                     Homeland Security lnvestigations (HSI)




                                                13
           ′へ
8:19-cv-00304-JFB-CRZ Doc # 1-1 Filed: 07/11/19 Page 1 of 2 - Page ID # 14




                                    J
                              .4f



                                                          r




                                                                    GOVERNMENT
                                                                      EXHIBIT


                                                                             1
8:19-cv-00304-JFB-CRZ Doc # 1-1 Filed: 07/11/19 Page 2 of 2 - Page ID # 15




                           初
                                                                  L
                                                                      L




                                                い雹
                                                              ‐
                                                                      _

                                                                  「
                                                           / 'i観
      ヽ、 ¶
              ヽ、．




  ―   ―
          、




                          こ Z  J
                                                      ﹁・
                                                       π
                                                     節
     8:19-cv-00304-JFB-CRZ Doc # 1-2 Filed: 07/11/19 Page 1 of 7 - Page ID # 16




                                                              o夕    :




                                 ・タバ l


                                         _と       ノ
                                              “
                                                           θ0




                                            ―′
                                              ノ々 辱 ん 粂 aS
                                             “




7ン   ￨            ￨
L―         ―   ―
           ― ・
                                                                        GOVERNMENT
                                                                          EXHIBIT


                                                                            2
8:19-cv-00304-JFB-CRZ Doc # 1-2 Filed: 07/11/19 Page 2 of 7 - Page ID # 17




                                                                                                      Ｃ ｅ ｃ ｃ
                                                                             ○
                                                                                         iC




                                                                         ―                    ―




                                                                                         lσ
                                                                 ―   ―       ―
                                                                                 一   ―   ￨―       ぼ




                                                                         言
                                                                                                  σ

                                                              _― ――一――
                                                                     ―一―■―ぼ




                                                                __0_二 》
8:19-cv-00304-JFB-CRZ Doc # 1-2 Filed: 07/11/19 Page 3 of 7 - Page ID # 18




                          ′⑥/7




                    ― ″




                                              2_2C―
                ―




                                         _∠                 __′ %⊇   ――_____
                                                                     一

                                                                             二
                                   塑




                                              ムヽ い




                                                    蔦嘉嘉
8:19-cv-00304-JFB-CRZ Doc # 1-2 Filed: 07/11/19 Page 4 of 7 - Page ID # 19




                ︱１ １ コ ー ， Ｉ Ｉ Ｉ■ ︱ ︲ ︱ ‘




                                                    L必   担 ヽ
                                                           iSl
           ■{褻 2
          ――
                                            ―
                                                ―          十一




                                            炒




                                            f




                                            ム
8:19-cv-00304-JFB-CRZ Doc # 1-2 Filed: 07/11/19 Page 5 of 7 - Page ID # 20




                  lg




                                             /―   n虹          ヽ 一 ヽ 。わノ。 は   _

                                                       ―

                                                                             三
                                      +塾 -7                       -_
                       ■_璽止       _               :



                                         A__報pヽ3_■ 毀峰喪
                 ￨●   Arハ    Q
   8:19-cv-00304-JFB-CRZ Doc # 1-2 Filed: 07/11/19 Page 6 of 7 - Page ID # 21



００ づ つ嗜             f-' \\ - \t                 *-ia^5c_r\*y
                                      ° ¨gむ                    .,=   1^




                                      蹴
                                      むΨ町卜    凱
          ●                            電ヽもLttP″
                                       贔  に     ￢九 伊 超

                                                                                      韓




                                                                              …          ―
                            騨 塾´
                               ¨




                                   ツ        し

                                                                          い

                                                          ∝ヵdノ リ∼
                                                           …
                                   ―


                               幅Чムし

                                            ―
                                                                              ―




                                  弊    l-
                                       +qyg(.1r
                                                                     …
                                                                                  一




                                       Col麗しご費_―




                                   に cく sg δGdO

                                                                                  0111
    8:19-cv-00304-JFB-CRZ Doc # 1-2 Filed: 07/11/19 Page 7 of 7 - Page ID # 22

              丁                                          ―
                                                         ―
                                              ― 一 一― ―― ― ― ―― ――― ―
    つ
                              ωωい｀    °
                                 「無いぜ い
    重          l                       fb


                   il遮                                                                            1…
                                                      ヒ   ______一




                                                                             キL≦ ムJぶ いこ
                                          で       リ
                                              史                          ―   一   ―   ―                   ―




           正                 憾 凛 量[駄■
                                          こ
                                          rミ              α認室           4っ            ―蠣ト




                                                                    [                         _
                                                  ″ 秋                   Q_1直 Q、 ^




                                                                                         M
                                                                        ′
                                                      緑                  極
                                                                                         `墜


懸 IIII・               k…        も い―      ヒ 八J

鶴


        _″歩 ≧ 二 堅             Pて




                                                                        銀 週 出                     二 一―
                                                                    ―
                                                                                         ―           ―
